Citation Nr: 0100867	
Decision Date: 01/12/01    Archive Date: 01/17/01

DOCKET NO.  97-20 584A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to restoration of a 100 percent disability 
rating for post-traumatic stress disorder (PTSD), currently 
evaluated as 50 percent disabling.

2.  Entitlement to a total evaluation as a result of 
hospitalization in excess of 21 days for a service connected 
disability.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for substance abuse, to 
include as secondary to service-connected PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel

INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas.  The veteran had active service from October 1967 to 
June 1969.  The veteran has relocated during the course of 
this claim, and the appeal has continued from the RO in St. 
Paul, Minnesota.

Initially, a review of the record reflects that the most 
appropriate characterization of the veteran's appeal as to 
the evaluation of his PTSD is that this is a challenge to a 
reduction, and not a claim to an increased evaluation.  See 
Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).  The Board 
has thus characterized the issue in this manner.

In August 2000 correspondence, the Board asked the veteran to 
clarify any possible hearing request, as he indicated in a VA 
Form 9 received in November 1998 that he sought a hearing 
before the Board in Washington, D.C.  The August 2000 
correspondence was sent to the veteran's last known address, 
and informed the veteran that a hearing would not be held if 
he failed to respond.  The veteran did not respond, and the 
claims have since been referred to the Board.

The veteran's application to reopen his claim for service 
connection for substance abuse as secondary to service 
connected PTSD is discussed in the REMAND following the ORDER 
below.






FINDINGS OF FACT

1.  A June 1995 VA rating decision found the veteran's 100 
percent evaluation assigned to his PTSD permanent.

2.  The RO did not afford the veteran a VA examination prior 
to reducing his 100 percent evaluation for PTSD in a November 
1996 rating decision.

3.  No further benefit is payable to the veteran in his claim 
for a temporary total rating based upon hospitalization for 
service connected disabilities from March 31, 1997 to April 
14, 1997.


CONCLUSIONS OF LAW

1.  A 100 percent evaluation for PTSD is restored, effective 
February 1, 1997.  38 C.F.R. §§ 3.105(a), 3.343 (2000).

2.  There is no outstanding question of law or fact 
concerning the provisions for benefits for a temporary total 
rating based upon hospitalization for service connected 
disabilities from March 31, 1997 to April 14, 1997, and the 
appeal is dismissed.  38 U.S.C.A. §§ 511(a), 7104 (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Propriety of Reduction

A November 1990 rating decision granted service connection 
for PTSD.  That rating decision also found that this 
disability was 100 percent disabling, effective May 1990.  A 
June 1995 rating decision found that as his PTSD was 100 
percent disabling since May 1990, the total evaluation was 
considered to be permanent.  See 38 C.F.R. §§ 3.340, 3.341 
(2000).  In arriving at this finding, the RO noted that the 
veteran was hospitalized several times, but did not show 
significant improvement.  The veteran was informed of that 
decision in July 1995.  However, in September 1996, the RO 
proposed reducing the veteran's evaluation for PTSD from 100 
percent to 50 percent, and correspondence was sent to the 
veteran's custodian relating this proposal later in September 
1996.  In correspondence received in October 1996, the 
veteran's custodian stated that he wished to appeal the RO's 
proposed reduction.  A November 1996 rating decision 
effectuated the proposed reduction of the evaluation assigned 
to the veteran's PTSD, to a 50 percent disability evaluation, 
effective February 1, 1997.

Where the reduction in evaluation of a service-connected 
disability or employability status is considered warranted 
and the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance will be 
prepared setting forth all material facts and reasons.  The 
beneficiary will be notified at his or her latest address of 
record of the contemplated action and furnished detailed 
reasons therefor, and will be given 60 days for the 
presentation of additional evidence to show that compensation 
payments should be continued at their present level.  If 
additional evidence is not received within that period, final 
rating action will be taken and the award will be reduced or 
discontinued effective the last day of the month in which a 
60-day period from the date of notice to the beneficiary of 
the final rating action expires.  38 C.F.R. § 3.105(e).

When a claimant fails to report for a reexamination and the 
issue is continuing entitlement, VA shall issue a 
predetermination notice advising the payee that payment for 
the disability or disabilities for which the reexamination 
was scheduled will be discontinued or, if a minimum 
evaluation is established in part 4 of this title or there is 
an evaluation protected under Sec. 3.951(b) of this part, 
reduced to the lower evaluation.  Such notice shall also 
include the prospective date of discontinuance or reduction, 
the reason therefor and a statement of the claimant's 
procedural and appellate rights.  The claimant shall be 
allowed 60 days to indicate his or her willingness to report 
for a reexamination or to present evidence that payment for 
the disability or disabilities for which the reexamination 
was scheduled should not be discontinued or reduced.  If 
there is no response within 60 days, or if the evidence 
submitted does not establish continued entitlement, payment 
for such disability or disabilities shall be discontinued or 
reduced as of the date indicated in the predetermination 
notice or the date of last payment, whichever is later.  If 
notice is received that the claimant is willing to report for 
a reexamination before payment has been discontinued or 
reduced, action to adjust payment shall be deferred.  The 
reexamination shall be rescheduled and the claimant notified 
that failure to report for the rescheduled examination shall 
be cause for immediate discontinuance or reduction of 
payment.  When a claimant fails to report for such 
rescheduled examination, payment shall be reduced or 
discontinued as of the date of last payment and shall not be 
further adjusted until a VA examination has been conducted 
and the report reviewed.  38 C.F.R. § 3.655(c).  

Total disability ratings, when warranted by the severity of 
the condition and not granted purely because of hospital, 
surgical or home treatment, or individual unemployability 
will not be reduced, in the absence of clear error, without 
examination showing material improvement in physical or 
mental condition.  Examination reports showing material 
improvement must be evaluated in conjunction with all the 
facts of record, and consideration must be given particularly 
to whether the veteran attained improvement under the 
ordinary conditions of life, i.e., while working or actively 
seeking work or whether the symptoms had been brought under 
control by prolonged rest, or generally, by following a 
regimen which precludes work, and, if the latter, reduction 
from total disability ratings will not be considered pending 
reexamination after a period of employment (3 to 6 months).  
38 C.F.R. § 3.343(a).

The basis underlying the RO's proposed reduction in the 
veteran's 100 percent evaluation for PTSD was that various VA 
treatment records dated in 1995 and 1996 did not show 
psychiatric symptomatology compatible with a 100 percent 
evaluation.  The RO also noted that the veteran failed to 
appear for a VA psychiatric examination scheduled for July 
1996, implicitly relying on 38 C.F.R. § 3.655.  The RO 
complied with the procedures in 38 C.F.R. § 3.105(e) in the 
September 1996 correspondence to his custodian.  

However, the RO did not comply with the procedures in 
38 C.F.R. § 3.655(c).  The September 1996 correspondence did 
not inform the veteran's custodian of the prospective date of 
discontinuance or reduction, nor indicate that the veteran 
could report for a VA examination.  Most importantly, because 
this is a termination of a total disability rating, the 
procedures delineated in 38 C.F.R. § 3.343(a) must be 
followed prior to the reduction of the total disability 
rating.  That regulation specifically provides that a total 
disability rating cannot be reduced without a VA examination 
showing material improvement.  Implicitly, the VA examination 
must be afforded prior to a reduction.  While the VA 
treatment records upon which the reduction was based were 
extensive, 38 C.F.R. § 3.343(a) specifically states that a VA 
examination must be given.  In this case, the only VA 
examination of record during the course of the veteran's 
appeal is that dated in March 2000.

In light of the above, the Board finds that the 100 percent 
schedular evaluation was improperly reduced.  There is no 
indication in the September or November 1996 rating decisions 
that the RO considered 38 C.F.R. § 3.343(a).  The RO failed 
to demonstrate that material improvement in the veteran's 
disability had been shown prior to the reduction via a VA 
examination.  This failure cannot be cured by subsequent 
examination or action by the VA.  Rather, the Board must look 
only to the evidence of record at the time of the reduction, 
and determine whether that action was appropriate.  
Dofflymyer v. Derwinski, 2 Vet. App. 277, 282 (1992).  The 
Board finds that the failure to consider, as required, the 
provisions of 38 C.F.R. § 3.343(a) was improper, and 
restoration of the 100 percent schedular rating for PTSD is 
warranted, effective February 1, 1997.

II.  Paragraph 29 benefits

The veteran's central assertion in his June 1997 claim is 
that he is entitled to a temporary total rating based upon 
hospitalization for service connected disabilities due to 
hospitalization from April 5, 1997 to April 30, 1997 at the 
VA medical center in Leavenworth, Kansas.  The veteran has 
argued that 38 C.F.R. § 4.29 provides for a total disability 
rating when it is established that a service-connected 
disability requires hospitalization for more than 21 days.  
Further, he asserts that he was hospitalized for a service-
connected disability during that time, and a total rating 
should be assigned for that period of hospitalization.

In the October 1998 supplemental statement of the case that 
adjudicated this claim initially, the RO noted that the 
veteran was hospitalized from March 31, 1997 to April 14, 
1997, and that he was discharged on this date to a VA 
domiciliary.  A review of the various records in the claims 
files reflects that the RO's position is more accurate, and 
that indeed the veteran was hospitalized from March 31, 1997 
to April 14, 1997, and not from April 5, 1997 to April 30, 
1997.

In light of the above decision that restored a 100 percent 
schedular evaluation for PTSD, this issue is now moot.  No 
greater benefit could be provided, nor are any exceptions to 
the mootness doctrine present.  Thomas v. Brown, 9 Vet. App. 
269, 270 (1996); Hudgins v. Brown, 8 Vet. App. 365, 367- 68 
(1995); Bond v. Derwinski, 2 Vet. App. 376, 377 (1992); 38 
U.S.C.A. §§ 511, 7104, 7105; 38 C.F.R. § 20.101.  In light of 
this, the Board must dismiss this claim as being moot.

ORDER

The 100 percent evaluation for post-traumatic stress disorder 
is restored, effective February 1, 1997.

The appeal for entitlement to a temporary total evaluation 
based upon hospitalization for service connected disabilities 
is dismissed.


REMAND

A September 1992 rating decision denied service connection 
for substance abuse, finding that the evidence then did not 
reflect any relationship between the veteran's service 
connected PTSD and alcohol or drug use.  The veteran's 
custodian was informed of this decision and appellate rights 
in October 1992.  The veteran's service representative 
received a photocopy as well.  No appeal followed, and the 
decision became final one year following the October 1992 
notification. 38 U.S.C.A. § 7105(d) (West 1991); 38 C.F.R. 
§§ 3.104, 3.105, 20.1103 (2000).

In July 1997, the RO received a claim for service connection 
for substance abuse.  The RO denied the claim on a de novo 
basis in an October 1998 supplemental statement of the case.  
No reference to the September 1992 denial was contained in 
that supplemental statement of the case or a May 2000 
supplemental statement of the case.  

A United States Court of Appeals for the Federal Circuit 
decision, citing 38 U.S.C.A. § 7104, held that the Board does 
not have jurisdiction over a claim which was previously 
adjudicated, and final, unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
Further, that decision also held that before a final decision 
is reopened the Board must find that new and material 
evidence has been submitted.  The RO has not adjudicated this 
issue on this basis, and further development is required.

In addition, the United States Court of Appeals for Veterans 
Claims (Court) held that while compensation for substance 
abuse as a disability may not be paid, as such is considered 
willful misconduct, service connection on a secondary basis 
may still be granted.  Barela v. Brown, 11 Vet. App. 280 
(1998).  The Court offered as a rationale to support that 
decision that applicable laws and regulations did not 
explicitly ban service connection, only compensation, and 
further, benefits other than compensation result from service 
connection.  A distinction between compensation and service 
connection was thus drawn.  See generally, 38 U.S.C.A. 
§§ 105, 1110 (West 1991); 38 C.F.R. § 3.301(c)(3) (2000).  

Finally, On November 9, 2000, the President signed the 
"Veterans Claims Assistance Act of 2000," Pub. L. No. 106-
475 (2000) (to be codified at 38 U.S.C. §§ 5100-5103A, 5106-
7, 5126) (the "Act"), which substantially modified the 
circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  The new law 
affects claims pending on or filed after the date of 
enactment (as well as certain claims which were finally 
denied during the period from July 14, 1999 to November 9, 
2000).  Changes potentially relevant to the veteran's appeal 
include an enhanced requirement to provide a VA medical 
examination or obtain a medical opinion in cases where such a 
procedure is necessary to make a decision on a claim.  

The Act establishes very specific requirements for giving 
notice to claimants of required information and evidence (see 
Act, Pub. L. No. 106-475, sec. 3(a) (to be codified at 
38 U.S.C. § 5103-5103A)).  After receiving an application for 
benefits, VA is required to notify the claimant and the 
claimant's representative of any information, and any medical 
or lay evidence not already submitted, which is necessary to 
substantiate the claim.  VA must include in this notice an 
indication which information and evidence must be provided by 
the claimant and which will be obtained by VA.  If VA is 
unable to obtain information, it must notify the claimant of 
which records have not been secured, explain the efforts made 
to obtain those records and describe any further action which 
VA will take.  If the records sought are Federal department 
or agency records, VA must continue its efforts unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain them would be futile.  

In this claim, it appears that the veteran's sole source of 
treatment for his multitude of disabilities has been VA 
facilities.  More recently, the veteran has not been shown to 
have a mailing address; correspondence has been sent to 
General Delivery.  Looking at the above, it does not appear 
that further correspondence with him as to private treatment 
records is warranted, and given his extensive VA treatment 
records, it does not appear that another VA examination is 
warranted as to this issue.  However, a referral of the 
veteran's claims files to a VA examiner for an opinion may be 
useful in this claim, and would comply with the requirements 
of the Act.

In light of the above, this claim is REMANDED to the RO for 
the following: 

1.  The veteran's claims files should be 
referred to an appropriate examiner for 
the purpose of determining whether the 
veteran has a substance abuse disorder 
that can be related to his service 
connected PTSD.  The examiner is 
requested to offer an opinion as to 
whether any currently diagnosed substance 
abuse disorder, if present, is related to 
the veteran's service connected 
psychiatric disorder.  The rationale for 
each opinion expressed should be set 
forth.  

2.  Thereafter the RO is requested to 
readjudicate the veteran's claim on the 
issue of whether new and material 
evidence has been submitted to reopen the 
previously denied claim.  That decision 
should specify whether new and material 
evidence has been submitted.  If new and 
material evidence has not been found, and 
service connection remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case specifying what constitutes new and 
material evidence, and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.  See Bernard v. Brown, 4 
Vet.App. 384, 393 (1993).

The purpose of this REMAND is to obtain additional 
development and to provide due process, and the Board does 
not intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 



